SCHWARTZ, Judge
(dissenting).
By entering judgment on the pleadings for the appellee-husband, the trial judge ruled that, as a matter of law, the agreement between the parties was a “property settlement” which was not subject to modification. I believe that the issue should not have been determined upon the face of the agreement alone, and that, as the court held in the recent case of Coffin v. Coffin, 368 So.2d 105, 107 (Fla. 4th DCA 1979), which is very closely on point, “. . . the parties’ intentions [should] be fully explored at trial See also Cambest v. Cambest, 367 So.2d 686 (Fla. 3d DCA 1979); Friedman v. Friedman, 366 So.2d 820 (Fla. 3d DCA 1979). I would therefore reverse the judgment below and remand the cause for trial.